                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANTRELL TEEN, #461504,                             )
                                                       )
                  Plaintiff,                           )
                                                       )
    vs.                                                )         Case No. 18-cv-00013-JPG
                                                       )
    BARBARA and BRANDY,                                )
                                                       )
                  Defendants.                          )

                                   MEMORANDUM & ORDER

GILBERT, District Judge:

          This matter comes before the Court for consideration of a Motion for Summary Judgment

(Doc. 45) and Motion to Strike Response/Sur-Reply (Doc. 54) filed by Defendants Barbara

Rodriguez and Brandy Nichols.1 For the reasons set forth below, Defendants’ Motion to Strike

shall be GRANTED, and the Motion for Summary Judgment shall be DENIED.

                                       PROCEDURAL HISTORY

          This case was opened on January 4, 2018, when a single claim was severed from a civil

rights action filed by Plaintiff Antrell Teen (Inmate No. 461504) pursuant to 42 U.S.C. § 1983 for

violations of his constitutional rights at St. Clair County Jail.2 See Teen v. St. Clair County Jail,

No. 17-cv-00594-JPG (S.D. Ill. 2017). Relevant to this case, Teen claims that two members of the

Jail’s nursing staff, Barbara Rodriguez and Brandy Nichols, deliberately disregarded his need for

dental care between December 2015 and November 2016. (Doc. 2; Doc. 46-1, p. 6). Following

threshold review of this matter under 28 U.S.C. § 1915A, Teen was allowed to proceed with the



1
  To date, these individuals have been identified in CM/ECF by their first names only. The Clerk of Court
shall be directed to substitute Barbara Rodriguez in place of “Barbara” and Brandy Nichols in place of
“Brandy” as defendants in CM/ECF.
2
  Teen is now housed at Menard Correctional Center.

                                                   1
dental claim in his Amended Complaint (Doc. 2) against both nurses under the Fourteenth

Amendment Due Process Clause. (Doc. 6).

        On June 19, 2018, Defendants filed a Motion for Summary Judgment seeking dismissal of

the claim against them based on Teen’s failure to exhaust his administrative remedies before filing

suit. (Doc. 21). This Court denied the motion. (Doc. 42).

        Defendants then filed a Motion for Summary Judgment on the merits of Teen’s claims on

June 3, 2019. (Doc. 46). Relying primarily on Teen’s deposition testimony (Doc. 46-1) and

medical records (Doc. 46-2), Defendants argue that the undisputed facts support no deliberate

indifference claim against them. (Id.). Teen filed a Response (Doc. 48) in opposition to the motion

on June 19, 2019, and Defendants filed a Reply with permission of the Court on June 28, 2019.

(Doc. 52). Teen filed a sur-reply (Doc. 53) on July 5, 2019, in violation of Local Rule 7.1(c).

(“Under no circumstances will sur-reply briefs be accepted.”). The Court has considered all

summary judgment filings, except Plaintiff’s sur-reply which shall be stricken for noncompliance

with the local rule.

                                         FINDINGS OF FACT

A.      The Parties

        Plaintiff Antrell Teen was a pretrial detainee at St. Clair County Jail (“Jail”) during the

events giving rise to this action. (Doc. 2, p. 1; Doc. 46-2, p. 9).

        Defendant Barbara Rodriguez is a licensed practical nurse who was employed to work at

the Jail in that capacity at all relevant times. (Doc. 1; Doc. 2, p. 2).

        Defendant Brandy Nichols is a nurse who was also employed to work at the Jail at all

relevant times. (Id.).




                                                   2
B.      Plaintiff’s Dental Care

        Teen claims that he was denied treatment for dental pain and infection associated with his

wisdom teeth during his pretrial detention at St. Clair County Jail between December 2015 and

November 2016. (Docs. 2, 46-1). He began suffering from a toothache soon after arriving at the

Jail in December 2015. (Doc. 46-1, p. 4). He first reported dental pain to a nurse who completed

his intake health screening3 and who also noted swollen gums on December 23, 2015. (Doc. 46-

1, p. 4; Doc. 46-2, p. 22).

        Teen asked to see a dentist in December 2015, but he was not referred to see one for almost

a year. (Doc. 46-1, pp. 10, 12-13). In a Health Services Request Form dated March 22, 2016,

Teen complained of facial pain and an “exposed nerve in [his] tooth,” and he requested a tooth

extraction. (Doc. 46-2, p. 14). Rodriguez noted that Teen was already placed on the nurse sick

call list. (Id.). Two days later, Dr. Larson evaluated Teen at a medical appointment and prescribed

Tylenol for pain and Amoxicillin for infection. (Doc. 46-1, p. 17; Doc. 46-2, p. 14). When Teen

reported that the medication provided him with temporary relief, he was given more Tylenol but

not referred to a dentist for treatment. (Doc. 46-1, pp. 17, 27, 32; Doc. 46-2, p. 13). The medicine

relieved his pain until May 2016. (Doc. 46-1, pp. 27, 30).

        On June 5, 2016 and June 11, 2016, Teen submitted electronic Requests for a “chipped

broken/tooth” and “toothache,” and he was again placed on the nurse sick call line. (Doc. 46-2,

pp. 9-12). On June 30, 2016, he submitted another Request complaining of “level 9 pain, [a]

toothache,” and difficulty eating, and he was scheduled for an appointment on July 2, 2016. (Doc.

46-2, p. 8). On August 4, 2016, Teen submitted still another request for treatment because his

“teeth hurt.” (Doc. 46-2, p. 7). On August 14, 2016 and again on September 13, 2016, he was


3
 Nurse J. Schultze conducted Plaintiff’s intake health screening on December 26, 2015, eight days after
his arrival at the Jail. (Doc. 46-1, p. 9:13-17 and p. 10:2-5; Doc. 46-2, pp. 16-28).

                                                  3
prescribed more Tylenol for pain and more Amoxicillin for infection as noted by Nichols. (Doc.

46-2, pp. 1, 8, 13).

        A Wexford physician referred Teen for “x-rays and extractions as needed” with an outside

dentist on October 26, 2016. (Doc. 46-2, pp. 6, 20). The referral request was approved the

following day, but Teen was not seen by a dentist until November 29, 2016. (Doc. 46-1, p. 18;

Doc. 46-2, pp. 6, 18). In the meantime, Jail medical staff prescribed him more Tylenol for pain

and Amoxicillin for infection on November 7, 2016. (Doc. 46-2, pp. 1-2). When he was finally

seen at Familia Dental on November 29, 2016, Teen’s teeth were x-rayed and three wisdom teeth

were extracted. (Doc. 46-1, p. 18:5-10; Doc. 46-2, p. 18). A fourth tooth was scheduled for

extraction at a later date. (Doc. 46-1, pp. 18-19). This treatment ultimately resolved Teen’s dental

pain and infection. (Doc. 46-1, pp. 18, 43).

        During the relevant time period, Rodriguez and Nichols handed out medications every

twelve hours during their scheduled shifts and processed sick call requests. (Doc. 46-1, pp. 19-20,

and 25). Teen regularly told both nurses about his complaints, and he frequently handed them

requests for dental treatment. (Doc. 46-1, pp. 19-20, 39-40). He also asked them about the delay

in treatment with a dentist. (Id.). Despite his numerous requests, Teen “never received any

treatment or help” from them. (Doc. 46, ¶ 30; Doc. 46-1, p. 8; Doc. 48, p. 11).

                                       LEGAL STANDARDS

        Summary judgment is appropriate only if the moving party can show “there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a); Celetex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party has the burden

of establishing that no material facts are genuinely disputed. Lawrence v. Kenosha Cty., 391 F.3d




                                                 4
837, 841 (7th Cir. 2004). Any doubt about the existence of a genuine issue must be resolved in

favor of the nonmoving party. Id.

       When presented with a motion for summary judgment, the Court does not decide the truth

of the matters presented, and it cannot “choose between competing inferences or balance the

relative weight of conflicting evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations

omitted); Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th Cir 1994). The Court must

instead “view all the evidence in the record in the light most favorable to the non-moving party

and resolve all factual disputes in favor of the non-moving party.” Hansen, 763 F.3d at 836. If

the “evidence is such that a reasonable jury could return a verdict for the nonmoving party[,]” then

a genuine dispute of material fact exists. Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016).

                                           DISCUSSION

       Teen’s claim arose during his pretrial detention at the Jail and is governed by the Fourteenth

Amendment. See Miranda v. County of Lake, 900 F.3d 335, 353-54 (7th Cir. 2018); Kingsley v.

Hendrickson, -- U.S. --, 135 S.Ct. 2466, 2472 (2015). Under the Fourteenth Amendment Due

Process Clause, a pretrial detainee is entitled to at least as much protection against deliberate

indifference of officials as a convicted person. Id. The Seventh Circuit Court of Appeals recently

clarified that the standard of objective reasonableness, and not deliberate indifference, governs

medical claims of pretrial detainees. Bridges v. Dart, 950 F.3d 476, 478-79 at n.2 (7th Cir. 2020).

A detainee bringing a medical claim under the due process clause must demonstrate that the

defendant acted purposefully, knowingly, or recklessly and must also show that the defendant’s

conduct was objectively unreasonable. Id. (citing McCann v. Ogle County, Ill., 909 F.3d 881, 886

(7th Cir. 2018); Miranda v. County of Lake, 900 F.3d 335, 353-54 (7th Cir. 2018)).



                                                 5
       Teen’s claim against Rodriguez and Nichols survives summary judgment under this

standard. A jury could conclude that both nurses failed to meet their constitutional obligation to

Teen by acting knowingly, recklessly, and unreasonably in response to his dental complaints.

Teen’s medical records reveal that he entered the Jail with dental problems that included broken

teeth and fillings, hot/cold sensitivity, and pain in December 2015. (Doc. 48, p. 13). He was not

referred to a dentist for extraction of four teeth until almost a year later. (Id.). Between December

2015 and November 2016, Teen testified that Rodriguez and Nichols dispensed antibiotics and

pain medication to him regularly during their shifts. (Doc. 48, p. 13). He made verbal complaints

to them about the ineffectiveness of his treatment, his ongoing dental pain, and delays in a dental

referral. (Doc. 46-1, pp. 19-20, 25, 39-40). He experienced obvious signs of dental problems,

including facial swelling. (Id.). At the same time, the two nurses also accepted sick call slips from

him, in which he complained of ongoing pain and infection associated with three chipped or broken

teeth (Doc. 48, pp. 13-14, 16, 18), an exposed nerve (Doc. 48, pp. 14, 19), “level 9 pain” (Doc. 48,

pp. 19-20), facial swelling (Doc. 48, p. 19), and excessive delays in treatment (Doc. 48, pp. 19,

21-22, 24). (See also Doc. 46-2, pp. 2, 4, 14). Teen complained that his pain medication was

ineffective beginning May 2016, and he complained of an inordinate delay in a dental referral.

(Doc. 46-1, pp. 19-20, 25, 39-40).

       Whether Rodriguez or Nichols responded reasonably to these ongoing complaints presents

a genuine issue of material fact that precludes summary judgment. Time and again, both

defendants deferred to the judgment of other medical providers. They did so, despite Teen’s

complaints of unrelenting and increasing dental pain. They did so knowing that Teen was

receiving antibiotics for an unresolved dental infection. For eleven months, Plaintiff complained

that his treatment was ineffective, and he requested a referral to a dentist. Under the circumstances,



                                                  6
a jury could find that both nurses failed to act in the face of an unjustifiably high risk of obvious

harm to Teen and did so unreasonably.

       A jury could also find that the little treatment Plaintiff received was clearly inappropriate.

Both nurses continued to administer Tylenol and antibiotics to Plaintiff, even after he complained

that they were ineffective in May 2016. The nurses deferred to the judgment of another medical

provider. However, such deference by medical personnel in the face of obviously ineffective

treatment is not acceptable. “Even personnel who are not doctors are not permitted to simply

ignore a detainee’s plight, . . . nor can they deliberately obstruct or delay a patient from receiving

necessary treatment.” See Smego v. Mitchell, 723 F.3d 752 (7th Cir. 2013) (citations omitted).

       At this stage, the Court must accept Plaintiff’s testimony as true, and doing so precludes

summary judgment. Defendants’ Motion for Summary Judgment shall be denied.

                                            DISPOSITION

       The Clerk of Court is DIRECTED to SUBSTITUTE Defendant BARBARA

RODRIGUEZ in place of “Barbara” and BRANDY NICHOLS in place of “Brandy” as

defendants in CM/ECF.

       IT IS HEREBY ORDERED that, for the reasons set forth above, Defendants’ Motion to

Strike Response/Sur-reply (Doc. 54) is GRANTED, and Defendants’ Motion for Summary

Judgment (Doc. 45) is DENIED.

       IT IS SO ORDERED.

       DATED: 3/30/2020                               s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  7
